Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a composition, comprising an expandable vinyl aromatic polymer comprising: (a) a polymeric matrix (a) obtained by polymerizing a base comprising 50-100% by weight of at least one vinyl aromatic monomer and 0-50% by weight of at least one co- polymerizable monomer; (b) 1-10% by weight, calculated with respect to the polymeric matrix (a), of an expandable agent (b) englobed in the polymeric matrix (a); and (c) 1-8% by weight, calculated with respect to the polymeric matrix (a), of at least one coke selected from the group consisting of a needle coke and a calcined coke, in particle form with an average diameter of particles ranging from 0.5 to 100 pm and with a surface area, measured according to ASTM D-3037/89 (BET), ranging from 5 to 50 m2/g said at least one coke being homogeneously dispersed in the polymeric matrix (a); and wherein expanded articles derived from said composition have a density ranging from 5 to 50 g/l and a thermal conductivity more than 10% lower than the same expanded articles without added athermanous filler; and similar compositions of narrower scope.

Showing of improved thermal conductivity of the compositions comprising coke as compared to the compositions containing same amounts of graphite is the sole reason for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ